            Case 9:19-cv-81073-RAR Document 1-1 Entered on FLSD Docket 07/29/2019 Page 1 of 1
JS 44 (Rev. 02/19)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I.(a) PLAINTIFFS                                                                                        DEFENDANTS
 100 Linton LLC                                                                                        Certain Underwriters at Lloyd's London subscribing to Policy Number
                                                                                                       AMR-39581-03, Et al.
 (b)     County of Residence of First Listed Plaintiff         Palm Beach                                 County of Residence of First Listed Defendant
                            (EXCEPTIN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

  (C) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (IfKnown)
 Eric J. Rayman, Esquire.                                                                               N han T. Lee, Esq. of Goldberg Segalla, LLC
615 Northeast 3rd Avenue, Ft. Lauderdale, FL 33304                                                     800 North Magnolia Avenue, Suite 1201, Orlando, Florida 32083
(954)525-9995                                                                                          (407)458-5600
II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One Boxfor Plaintiff
                                                                                                    (  For Diversity Cases Only)                                      and One Boxfor Defendant)
0 1   U.S. Government                   3   Federal Question                                                                   PTF      DEF                                         PTF      DEF
         Plaintiff                            (U.S. Government Not a Parry)                      Citizen of This State         r* 1     0 I      Incorporated or Principal Place      0 4 04
                                                                                                                                                   of Business In This State

02     U.S. Government               04     Diversity                                            Citizen of Another State       0 2     0 2      Incorporated and Principal Place   0 5     05
          Defendant                           (Indicate Citizenship ofParties in Item III)                                                          ofBusiness In Another State

                                                                                                 Citizen or Subject ofa         0 3         3    Foreign Nation                     06      06
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                        Click here for: Nature o'Suit Code Descriptions.
I         CONTRACT                                            TORTS                             , FORFEITURE/PENALTY                      BANKRUPTCY                   OTHER STATUTES                I
 g 110 Insurance                       PERSONAL INJURY               PERSONAL INJURY             0 625 Drug Related Seizure         0 422 Appeal 28 USC 158         0 375 False Claims Act
0 120 Marine                        0 310 Airplane                 0 365 Personal Injury -             of Property 21 USC 881       0 423 Withdrawal                0 376 Qui Tam (31 USC
0 130 Miller Act                    0 315 Airplane Product                Product Liability      0 690 Other                              28 USC 157                      3729(a))
0 140 Negotiable Instrument                Liability               0 367 Health Care                                                                                0 400 State Reapportionment
0 150 Recovery of Overpayment       0 320 Assault, Libel &               Pharmaceutical                                               PROPERTY RIGHTS               0 410 Antitrust
      & Enforcement of Judgment            Slander                       Personal Injury                                            0 820 Copyrights                0 430 Banks and Banking
0 151 Medicare Act                  0 330 Federal Employers'             Product Liability                                          0 830 Patent                    0 450 Commerce
0 152 Recovery of Defaulted                Liability               0 368 Asbestos Personal                                          0 835 Patent - Abbreviated      0 460 Deportation
      Student Loans                 0 340 Marine                          Injury Product                                                  New Drug Application      0 470 Racketeer Influenced and
     (Excludes Veterans)            0 345 Marine Product                  Liability                                                 0 840 Trademark                       Corrupt Organizations
 0 153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                       LABOR                     SOCIAL SECURITY               0 480 Consumer Credit
       of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud             0 710 Fair Labor Standards         0 861 HIA (1395ff)              0 485 Telephone Consumer
 0 160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending               Act                         0 862 Black Lung(923)                  Protection Act
 0 190 Other Contract                     Product Liability        0 380 Other Personal          0 720 Labor/Management             0 863 DIWC/DIWW (405(g))        0 490 Cable/Sat TV
 0 195 Contract Product Liability   0 360 Other Personal                 Property Damage                Relations                   0 864 SSID Title XVI            0 850 Securities/Commodities/
 0 196 Franchise                          Injury                   0 385 Property Damage         0 740 Railway Labor Act            0 865 RSI(405(g))                      Exchange
                                    0 362 Personal Injury -              Product Liability       0 751 Family and Medical                                           0 890 Other Statutory Actions
                                          Medical Malpractice                                           Leave Act                                                   0 891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS          —    PRISONER PETITIONS            0 790 Other Labor Litigation         FEDERAL TAX SUITS             0 893 Environmental Matters
0 210 Land Condemnation             0 440 Other Civil Rights         Habeas Corpus:              0 791 Employee Retirement          0 870 Taxes(U.S. Plaintiff      0 895 Freedom of Information
0 220 Foreclosure                   0 441 Voting                   0 463 Alien Detainee                Income Security Act                or Defendant)                    Act
0 230 Rent Lease & Ejectment        0 442 Employment               0 510 Motions to Vacate                                          0 871 IRS—Third Party           0 896 Arbitration
0 240 Torts to Land                 0 443 Housing/                      Sentence                                                          26 USC 7609               0 899 Administrative Procedure
0 245 Tort Product Liability              Accommodations           0 530 General                                                                                          Act/Review or Appeal of
0 290 All Other Real Property       0 445 Amer. w/Disabilities -   0 535 Death Penalty                 IMMIGRATION                                                        Agency Decision
                                          Employment                 Other:                      0 462 Naturalization Application                                   0 950 Constitutionality of
                                    0 446 Amer. w/Disabilities -   0 540 Mandamus & Other        0 465 Other Immigration                                                   State Statutes
                                          Other                    0 550 Civil Rights                  Actions
                                    Cl 448 Education               0 555 Prison Condition
                                                                   0 560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement

 V. ORIGIN (Place an "X" in One Box Only)
01     Original          X2 Removed from                0 3        Remanded from             0 4 Reinstated or     0 5 Transferred from          0 6 Multidistrict            0 8 Multidistrict
       Proceeding           State Court                            Appellate Court               Reopened              Another District              Litigation -                 Litigation -
                                                                                                                      ( specif)
                                                                                                                              y                      Transfer                    Direct File
                                         Cite the U.S. Civil Statute under which you are filing(Do not citejurisdictional statutes unless diversity)
                                         9 U.S.C. 202, 203, 205 and 28 USC 1331
 VI. CAUSE OF ACTION                     Brief description of cause:
                       Breach of Contract with Arbitration Provision
 VII. REQUESTED IN   0 CHECK IF THIS IS A CLASS ACTION            DEMAND $                                                                    CHECK YES only if demanded in complaint:

      COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                              JURY DEMAND:              0 Yes      ON°

 VIII. RELATED CASE(S)
                        (See instruclion4:
       IF ANY                              JUDGE                                                                                       DOCKET NUMBER

 DATE                                                                  SIGNATURE OF ATTOR
 07/29/2019                                                          /s/ Nhan T. Lee
 FOR OFFICE USE ONLY

    RECEIPT II                  AMOUNT                                     APPLYING IFP                                   JUDGE                          MAG.JUDGE
